IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                September 29, 2008
                               No. 07-40490
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

PABLO PEREZ-GONZALEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:06-CR-633-2


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Pablo Perez-Gonzalez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Perez-Gonzalez has filed a response, requesting that
substitute counsel be appointed or, in the alternative, that counsel be relieved
and counsel’s brief be stricken. Perez-Gonzalez’s requests are DENIED. Our




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40490

independent review of the record, counsel’s brief, and Perez-Gonzalez’s response
discloses no nonfrivolous issue for appeal.
      The record does reveal a clerical error in the judgment. See FED. R. CRIM.
P. 36. Count three of the indictment charged Gonzalez with using, carrying,
brandishing, and discharging a firearm during and in relation to a drug-
trafficking crime in violation of 18 U.S.C. § 924(c)(1). Perez-Gonzalez pleaded
guilty to count three as set forth in the indictment. The written judgment
reflects, however, that Perez-Gonzalez was convicted of possession of a firearm
during the commission of a drug-trafficking crime in violation of § 924(c)(1).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to FED. R. CRIM. P. 36.




                                       2